TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00543-CR



                                   Terry Lee Rogers, Appellant

                                                  v.

                                   The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 58126, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Terry Lee Rogers seeks to appeal from a judgment of conviction for aggravated

sexual assault. The trial court has certified that this is a plea bargain case, and Rogers has no right

of appeal. The court has also certified that Rogers waived the right of appeal as part of the plea

bargain agreement. See Tex. R. App. P. 25.2(a)(2), (d); Blanco v. State, 18 S.W.3d 218, 220 (Tex.

Crim. App. 2000); see also Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). The

appeal is dismissed.

                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: September 22, 2006

Do Not Publish